 
EXHIBIT 10.10
 
 
THE SECURITIES BEING SUBSCRIBED FOR PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES MAY NOT
BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND SUCH STATE LAWS AS MAY
BE APPLICABLE, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED. ADDITIONAL RESTRICTIONS ON TRANSFER OF THE
SECURITIES ARE SET FORTH IN THIS SUBSCRIPTION AGREEMENT.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this "Agreement"), dated as of March 4, 2016, is by
and between Dolphin Digital Media, Inc., a Florida corporation (the "Company")
and Dolphin Entertainment, Inc., a Florida corporation (the "Subscriber").
 
WHEREAS, the Subscriber is the holder of an outstanding promissory note of the
Company, dated December 31, 2011 (the "Existing Note") in the aggregate
principal amount of
$2,120,622.60, of which $3,073,410 in currently due and outstanding as of the
date hereof (including accrued but unpaid interest);
 
WHEREAS, the Company and the Subscriber have agreed, subject to the terms and
conditions set forth herein, to convert the aggregate principal amount
(including accrued but unpaid interest) of the Existing Note into shares of
common stock of the Company, par value
$0.015 per share ("Common Stock"), in order to improve the financial position of
the Company (the "Conversion");
 
WHEREAS, the Company and the Subscriber have agreed to execute this Agreement to
evidence their agreement with respect to the Conversion and the issuance of the
Subscriber Shares; and
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2) and/or Regulation D, as promulgated by the
United States Securities and Exchange Commission under the Securities Act of
1933, as amended (the "Securities Act").
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
SECTION 1. Subscription for Subscriber; Subscription Price.
 
1.1 Purchase. The Subscriber, intending to be legally bound, hereby irrevocably
agrees to subscribe for the number of shares of Common Stock set forth on the
signature page hereto (the "Subscriber Shares"). The parties agree that the
number of Subscriber Shares has been determined in accordance with Section 1.2.
This subscription is submitted to the Company in accordance with and subject to
the terms and conditions described in this Agreement.
 
 

 
1

 
 
1.2 Conversion of Existing Note; Calculation of Number of Subscriber Shares. The
number of Subscriber Shares being issued hereunder is determined in accordance
with the following formula:
 
The aggregate amount outstanding under the Existing Note divided by $ 0.25.
 
Based upon the foregoing, the number of Subscriber Shares being subscribed for
hereunder shall be 12,293,640.
 
1.3 Closing; Conditions to Closing. Closing on the purchase and sale of the
Subscriber Shares shall be consummated on such date as the Company accepts the
Subscriber's offer to purchase the Subscriber Shares as evidenced by the
Company's counter-execution of the signature page to this Agreement, and the
satisfaction of each of the conditions to closing set forth below ("Closing").
On or prior to the date of each Closing, the following shall have occurred:
 
(a) The Subscriber shall have delivered to the Company a dated and executed
signature page to this Agreement, with all blanks required to be completed by
the Subscriber properly completed;
 
(b) The Subscriber shall have delivered to the Company the cancelled Existing
Note; and
 
(c) Any other conditions to Closing set forth in this Agreement shall have been
satisfied or waived.
 
SECTION 2. Representations, Warranties and Covenants of Company: The Company
represents and warrants to the Subscriber that:
 
2.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Florida. The
Company has the requisite corporate power to own and operate its properties and
assets, and to carry on its business as presently conducted and as proposed to
be conducted.
 
2.2 No Conflicts. This Agreement does not: (i) conflict with any provision of
the Company's Articles of Incorporation or Bylaws, as each may have been amended
from time to time to date; or (ii) result in a violation of any federal, state,
local or foreign law, rule, regulation, order, judgment or decree (including
Federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected.
 
2.4 Authorization. The execution, delivery and performance of this Agreement by
the Company has been duly authorized by all requisite corporate action, and
constitutes the valid and binding obligations of the Company enforceable in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors' rights.
 
 
2

 
 
2.5 Capitalization. The authorized capital stock of the Company immediately upon
the consummation of the transactions contemplated by this Agreement shall
consist of:
 
(a) 10,000,000 shares of preferred stock (the "Preferred Stock") of which:
 
(1) 1,042,753 shares have been duly designated Series A Convertible Preferred
Stock, all of which are duly and validly issued and outstanding, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof;
 
(2) 4,000,000 shares have been duly designated Series B Convertible Preferred
Stock;
 
(3) 1,000,000 shares have been duly designated Series C Convertible Preferred
Stock; and
 
(b) 400,000,000 shares have been duly designated as Common Stock, of which
106,841,992 shares are duly and validly issued and outstanding, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof.
 
SECTION 3. Representations, Warranties and Covenants of Subscriber. Subscriber
represents and warrants to the Company that:
 
3.1 Own Account. The Existing Note and the Subscriber Shares that the Subscriber
would acquire upon conversion have been (or would be) acquired solely for its,
his or her account and are not being (or would not be) purchased with a view to,
or for resale in connection with, any distribution within the meaning of the
Securities Act or related laws and regulations or any other applicable
securities laws of any other jurisdiction (collectively, the "Securities Laws").
The Subscriber will not resell or offer to resell the Common Stock except in
accordance with the terms of the Bylaws of the Company and in compliance with
all applicable Securities Laws. The Subscriber will not take, or cause to be
taken, any action that would cause the Subscriber to be deemed an underwriter,
as defined in Section 2(11) of the Securities Act.
 
3.2 Organization and Standing of Subscriber. If the Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.
 
3.3 Authorization and Power. The Subscriber has all requisite authority (and in
the case of an individual, the capacity) to purchase the Subscriber Shares, and
enter into this Agreement and to perform all the obligations required to be
performed by the Subscriber hereunder and thereunder, and such purchase will not
contravene any law, rule or regulation binding on the undersigned or any
investment guideline or restriction applicable to the Subscriber.
 
 
3

 
 
3.4 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of the
Subscriber's charter documents or bylaws or other organizational documents (if
the Subscriber is not an individual) or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement or instrument or obligation to
which the Subscriber is a party or by which its properties or assets are bound,
or result in a violation of any law, rule, or regulation, or any order, judgment
or decree of any court or governmental agency applicable to the Subscriber or
its properties. The Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Subscriber Shares in
accordance with the terms hereof.
 
3.5 Residence. The Subscriber is a resident of the state set forth on the
signature page hereto and is not acquiring the Subscriber Shares as a nominee or
agent otherwise for any other person.
 
3.6 No Reliance. The Subscriber confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Subscriber Shares. It
is understood that information and explanations related to the terms and
conditions of the Subscriber Shares provided by the Company or any of its
affiliates shall not be considered investment advice or a recommendation to
purchase the Subscriber Shares, and that neither the Company nor any of its
affiliates is acting or has acted as an advisor to the Subscriber in deciding to
invest in the Subscriber Shares. The Subscriber acknowledges that neither the
Company nor any of its affiliates has made any representation regarding the
proper characterization of the Subscriber Shares for purposes of determining the
undersigned's authority to invest in the Subscriber Shares.
 
3.7 Investment Experience.
 
(a) The Subscriber has such knowledge, skill and experience in business,
financial and investment matters that it is capable of evaluating the merits and
risks of an investment in the Subscriber Shares. The Subscriber has made its own
legal, tax, accounting and financial evaluation of the merits and risks of an
investment in Company.
 
(b) The Subscriber has had access to the legal, financial, tax and accounting
information concerning the Company and the Subscriber Shares as it deems
necessary to enable it to make an informed investment decision concerning the
purchase of the Subscriber Shares.
 
(c) The Subscriber understands that the Subscriber Shares that the Subscriber is
acquiring upon conversion of the Existing Note have not and will not be
registered under the Securities Laws. The Subscriber understands that it, he or
she has no rights whatsoever to request, and that the Company is under no
obligation whatsoever to furnish, a registration of the Subscriber Shares under
the Securities Laws.
 
 
4

 
 
(d) The Subscriber is aware that the Subscriber will have to make the payment of
the Purchase Price through the surrender of the Existing Note. The Subscriber
can bear the economic risk of losing its entire investment in the Company
without impairing the Subscriber's ability to provide for itself, himself or
herself and/or his or her family (as applicable) in the same manner that the
Subscriber would have been able to provide prior to making an investment in the
Company.
 
3.8 Risk Factors; Investment Suitability: No Reliance. The Subscriber has read
carefully and understands the Risk Factors of the Company attached hereto as
Exhibit A. The Subscriber has, to the extent the Subscriber believes such
discussion is necessary, discussed with its professional legal, tax, accounting
and financial advisors the suitability of an investment in the Common Stock for
its particular tax and financial situation and has determined that the Common
Stock being subscribed for are a suitable investment for the Subscriber. THE
SUBSCRIBER CONFIRMS THAT IT IS NOT RELYING UPON ANY INFORMATION, REPRESENTATION
OR WARRANTY BY THE COMPANY OR ANY OF ITS AGENTS IN DETERMINING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND IS RELYING ONLY ON THE
SUBSCRIBER'S OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THIS AGREEMENT,
INCLUDING THE MERITS AND RISKS INVOLVED IN MAKING ITS INVESTMENT DECISION.
 
3.9 No Brokers. The Subscriber has taken no action which would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
3.10 Confidentiality. The Subscriber understands and hereby acknowledges and
agrees that all of the information appearing herein and otherwise provided to
the Subscriber in connection with the purchase of the Subscriber Shares made
hereby is confidential and that the Subscriber and the Subscriber's
representatives and agents may not disclose such information to any person that
is not a party to the transactions contemplated hereby.
 
3.11 No General Solicitation. The Subscriber acknowledges that neither the
Company nor any other person offered to sell the Subscriber Shares to it by
means of any form of general solicitation or advertising, including but not
limited to: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (b) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising.
 
3.12 Legend. The Subscriber understands that the Subscriber Shares purchased by
it, him or her will be "restricted securities" as that term is defined in Rule
144 under the Securities Act and that the certificate(s), if any, representing
the Subscriber Shares will bear a restrictive legend thereon in substantially
the form that appears below:
 
"THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THEY MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED. ASSIGNED OR TRANSFERRED EXCEPT (I) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND
IS CURRENT WITH RESPECT TO THESE SECURITIES, OR (II) PURSUANT TO A SPECIFIC
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY UPON THE HOLDER
HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE ISSUER, OR
OTHER COUNSEL, REASONABLY ACCEPTABLE TO THE ISSUER, THAT THE PROPOSED
DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT
AS WELL AS ANY APPLICABLE "BLUE SKY" OR OTHER SIMILAR SECURITIES LAW."
 
 
5

 
 
3.13 Additional Information. The Subscriber agrees to furnish any additional
information requested by the Company or any of its affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the issuance of the Subscriber Shares.
 
3.14 Survival. The Subscriber understands that all representations and
warranties and agreements hereunder shall survive execution and delivery of this
Agreement and the issuance of the Subscriber Shares.
 
SECTION 4. Indemnification. The Subscriber agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company's officers, directors,
agents, attorneys, affiliates, and control persons against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Company or its successor or any
such person which results, arises out of or is based upon any material
misrepresentation by such Subscriber in this Agreement or in any exhibits
attached hereto, or other agreement delivered pursuant hereto.
 
SECTION 5. Amendments. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Subscriber.
No waiver of any provision this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
 
SECTION 6. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
SECTION 7. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
SECTION 8. Governing Law. This Agreement and any disputes or claims arising out
of or in connection with its subject matter shall be governed by and construed
in accordance with the laws of the State of Florida without regard to the rules
of conflict of laws of such state that would cause the laws of another
jurisdiction to apply. The parties hereto acknowledge and agree that venue and
jurisdiction for any claim, suit or controversy related to or arising out of
this Agreement shall lie in the state or federal courts located in Miami-Dade
County, Florida. THE PARTIES HEREBY WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS
ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.
 
 
 
6

 
 
SECTION 9. Notices. All notices, requests, demands or other communications to
the respective parties hereto shall be in writing addressed to the respective
parties and their respective addresses as follows:
 
to the Company, at:
 
2151 LeJeune Road
Suite 150-Mezzanine
Coral Gables, FL 33134
United States
Attention: Mirta Negrini Facsimile: 305 774-0405
E-mail: mirta@dolphindigitalmedia.com
 
to Subscriber at:
 
2151 LeJeune Road
Suite 150-Mezzanine
Coral Gables, FL 33134
United States
Attention : William O'Dowd IV
E-mail: billodowd@dolphindigitalmedia.com
 
or to such address of which either party may subsequently give notice. All
notices, requests, demands or other communications to the respective parties
hereto shall be in writing addressed to the respective parties at their
respective addresses shown beneath their signatures hereto. All such notices,
requests, demands and communications described above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by reputable
overnight courier service, one business day after its delivery to such courier
service with all charges prepaid (or charged to the account of the sender) and
with receipt confirmed (by a record of receipt maintained) by such overnight
courier, (iii) if delivered by United States mail upon the earlier of actual
receipt and three business days after deposit, registered or certified mail,
return receipt requested, with proper postage prepaid, (iv) if delivered by
facsimile, upon sender's receipt of confirmation of proper transmission, and (v)
if delivered by electronic transmission, upon transmission.
 
 
SECTION 10. Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which, taken together, shall constitute but one instrument. Facsimile or
other electronically scanned and transmitted signatures shall be deemed
originals for all purposes of this Agreement.
 
 
7

 
 
SECTION 11. Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein; and,
except as specifically set forth herein or therein, neither the Company nor the
Subscriber makes any representation, warranty, covenant or undertaking with
respect to such matters.
 
SECTION 12. Fees and Expenses. Except as set forth in the Bylaws of the Company,
each party hereto shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.
 
SECTION 13. Parties. This Agreement is made solely for the benefit of and is
binding upon the Company and the Subscriber, and no other person or entity shall
acquire or have any right under or by virtue of this Agreement.
 
SECTION 14. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns. This Agreement and
the rights of the Subscriber hereunder may be assigned by Subscriber only with
the prior written consent of the Company. The Company may not assign this
Agreement without the written consent of the Subscriber.
 
SECTION 15. Further Assurances. Each party agrees to cooperate fully with the
other party hereto and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by the other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
 
[Signature pages follow}
 
 
8

 
 
The Subscriber hereby agrees to purchase 12,293,640 shares of Common Stock in
consideration of the payment in full of the Existing Note. Entered into as of
the day and year first written above.
 
 
 
 
SUBSCRIBER
 
 
 
 
 
DOLPHIN ENTERTAINMENT, INC.
 
 
 
 
 
 
By:  

/s/ William O'Dowd
 
 
 
Name: William O'Dowd IV
 
 
 
Title: President
 


 
 
9

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.
 
 
 
DOLPHIN DIGITAL MEDIA, INC
 
 
 
 
 
 
By:  

/s/ Mirta A Negrini
 
 
 
Name: Mirta A Negrini
 
 
 
Title: Chief Financial and Operating Officer
 

 


 
 
 
10

 
 
EXHIBIT A
 
Risk Factors
An investment in the Shares involves a number of risks. You should carefully
consider each of the risks described below in evaluating us, our business and an
investment in the Shares. The risks described below are not the only risks
facing us or that may materially adversely affect our business. Additional risks
and uncertainties not currently known to us or that we currently deem to be
immaterial, could materially and adversely affect our business, financial
condition, results of operations and cash flows or cause the value of the Shares
to decline. We cannot assure you that any of the events discussed in the risk
factors below will not occur, and if such events do occur you may lose all or
part of your investment in the Shares.
 
Risks Related to our Business and Financial Condition
 
Our independent auditors have expressed substantial doubt about our ability to
continue as a going concern.
For each of the years ended December 31, 2014 and 2013, our independent auditors
issued an explanatory paragraph in their audit report expressing substantial
doubt about our ability to continue as a going concern based upon our net loss
and negative cash flows from operations for the years ended December 31, 2014
and 2013 and our levels of working capital as of December 31, 2014 and 2013. The
financial statements do not include any adjustments that might result from the
outcome of these uncertainties. Management is planning to raise any necessary
additional funds through loans and additional sales of its common stock;
however, there can be no assurance that we will be successful in raising any
necessary additional capital. If we are not successful in raising additional
capital, we may not have enough financial resources to support our business and
operations and as a result may not be able to continue as a going concern.
 
We have a history of operating losses and may continue to incur operating
losses.
We have a history of operating losses and may be unable to generate sufficient
revenue to achieve profitability in the future. For the fiscal year ended
December 31, 2014, our operating losses were $1,873,505. Our accumulated deficit
was $38,560,694 at December 31, 2014. Furthermore, we do not anticipate having
an operating profit in 2015. Our ability to generate operating profit in the
future will depend on our ability to successfully produce and commercialize
multiple web series, as no single project is likely to generate sufficient
revenue to cover our operating expenses. If we are unable to generate an
operating profit at some point, we will not be able to meet our debt service
requirements or our working capital requirements. As a result we may need to (i)
issue additional equity, which could dilute the value of your share holdings,
(ii) sell a portion or all of our assets, including any project rights which
might have otherwise generated revenue, or (iii) cease operations.
 
 
11

 
 
The agreement with our CEO from which we derived the majority of our revenues in
2013 and 2014 expired on December 31, 2014 and was not renewed.
For the years ended December 31, 2013 and 2014 the majority of our revenues were
derived from production management and back office services to Dolphin Films, an
entity which was directly owned by Mr. O'Dowd during such years. This agreement
ended on December 31, 2014 and was not renewed for 2015 as the specific projects
for which our services were engaged were completed. If we are unable to generate
sufficient revenues from other sources during 2015, the loss of this related
party transaction will have a material negative impact on our cash flows and
could result in us significantly reducing our operations, selling additional
equity to fund operations or ceasing operations. Our business requires a
substantial investment of capital and failure to access sufficient capital while
awaiting delayed revenues will have a material adverse effect on our results of
operation.
 
The production, acquisition and distribution of a digital production require a
significant amount of capital. A significant amount of time may elapse between
our expenditure of funds and the receipt of revenues from our productions. We do
not have a traditional credit facility with a financial institution on which to
depend for our liquidity needs and a time lapse may require us to fund a
significant portion of our capital requirements through related party
transactions with our CEO or other financing sources. There can be no assurance
that any additional financing resources will be available to us as and when
required, or on terms that will be acceptable to us. Our inability to raise
capital necessary to sustain our operations while awaiting delayed revenues
would have a material adverse effect on our liquidity and results of operations.
 
We may be unable to recoup our investments in digital projects.
Similar to others in the entertainment industry, we purchase scripts and project
ideas for which we have no current production plans and for which we have not
identified a potential distributor. In 2011 and 2012, we purchased scripts for
eleven digital projects related to a particular financing structure. We
currently have nine projects that have not been developed with a total cost of
$468,000. As of December 31, 2014, we have not identified a distributor or
sufficient advertisers who are interested in the development and distribution of
those digital projects. If we are unable to generate interest in the nine
projects, then the costs incurred to purchase those scripts will be written off,
which will adversely affect our results of operations.
 
Delays, cost overruns, cancellation or abandonment of the completion or release
of our digital web Series may have an adverse effect on our business.
There are substantial financial risks relating to production, completion and
release of digital films or series. Actual film costs may exceed their budgets
and factors such as labor disputes, unavailability of a star performer,
equipment shortages, disputes with production teams or adverse weather
conditions may cause cost overruns and delay or hamper film completion. We are
typically responsible for paying all production costs in accordance with a
budget and received a fixed producer's fee for our services plus a portion of
any project income, however to the extent that delays, failure to complete
projects or cost overruns result in us not completing the film or Series within
budget, there may not be enough funds left to pay us our producer's fee, to
generate any project income or complete the project at all. If this were to
occur, it would significantly and adversely affect our revenue and results of
operations.
 
 
12

 
 
We have identified material weaknesses in our internal controls over financial
reporting and our ability to both timely and accurately report our financial
results could be adversely affected.
In connection with the preparation of our financial statements for the years
ended December 31, 2014 and 2013, we identified several material weaknesses in
our internal controls over financial reporting. A material weakness is a
deficiency, or a combination of deficiencies, in internal control over financial
reporting such that there is a reasonable possibility that a material
misstatement of our annual or interim financial statements will not be prevented
or detected on a timely basis. As of December 31, 2014, we concluded that our
internal control over financial reporting was not effective due to the following
material weaknesses:
 
●
Design deficiencies related to the entity level control environment, including
risk assessment, information and communication and monitoring controls:
 
o
The Board of Directors does not maintain minutes of its meetings.
 
o
There is no documented fraud risk assessment or risk management oversight
function.
 
o
There are no documented procedures related to financial reporting matters (both
internal and external) to the appropriate parties.
 
o
There is no budget prepared and therefore monitoring controls are not designed
effectively as current results cannot be compared to expectations.
 
o
There is no documented process to monitor and remediate deficiencies in internal
controls.
 
●
Inadequate documented review and approval of certain aspects of the accounting
process including the documented review of accounting reconciliations and
journal entries that they considered to be a material weakness in internal
control. Specifically:
 
o
There is no documented period end closing procedures, specifically the
individuals that are responsible for preparation, review and approval of period
end close functions.
 
o
Reconciliations are performed on all balance sheet accounts, including non­
controlling interest on at least a quarterly basis; however there is no
documented review and approval by a member of management that is segregated from
the period end financial reporting process.
 
o
There is no review and approval for the posting of journal entries.
 
 
13

 
 
●
Inadequate segregation of duties within the accounting process, including the
following:
 
o
One individual has the ability to add vendors to the master vendor file. This
individual also has access to the Company checkbook that is maintained in a
secured location.
 
o
One individual has sole access to our information technology system to initiate,
process and record financial information. We have not developed any internal
controls related to information technology systems including change management,
physical security, access or program development.
 
While we have taken a number of remedial actions to address these material
weaknesses, we cannot predict the outcome of our remediation efforts at this
time. Each of the material weaknesses described above could result in a
misstatement of our accounts or disclosures that would result in a material
misstatement of our annual or interim consolidated financial statements that
would not be prevented or detected. We cannot assure you that the measures we
have taken to date, or any measures we may take in the future, will be
sufficient to remediate the material weaknesses described above or avoid
potential future material weaknesses. If we are unable to report financial
information timely and accurately or to maintain effective disclosure controls
and procedures, our stock price could be negatively impacted and we could be
subject to, among other things, regulatory or enforcement actions by the SEC.
 
We rely on third party relationships with online digital platforms for our
advertising revenue and we may be unable to secure such relationships.
We anticipate entering into distribution agreements containing revenue share
provisions with online digital platforms to distribute our digital productions.
Pursuant to these revenue share provisions, we will earn a portion of
advertising revenues once our digital productions are distributed online. If we
fail to secure such relationships with online digital platforms, we will not be
able to earn advertising revenues from our digital projects, which could have a
material adverse effect on our liquidity and results of operations.
 
We may be unable to attract or retain advertisers, which could negatively impact
our results of operation.
Typically, online digital platforms are responsible for securing advertisers
and, as such, our ability to earn advertising revenues would depend on their
success in doing so. However, at times we have, and may continue to, proactively
secure advertising commitments against anticipated web series. Our ability to
retain advertisers is contingent on our ability to successfully complete and
deliver online projects which are commercially successful, which we may fail to
do. Advertising revenues could also be adversely impacted by factors outside our
control such as failure of our digital productions to attract our target viewer
audiences, lack of future demand for our digital productions, the inability of
third party online digital platforms to deliver ads in an effective manner,
competition for advertising revenue from existing competitors or new digital
media companies, declines in advertising rates, adverse legal developments
relating to online advertising, including legislative and regulatory
developments and Developments in litigation. The existence of any of these
factors could result in a decrease of our anticipated advertising revenues.
 
 
14

 
 
Our kids clubs depend on sponsorship donations to generate revenue.
We generate revenues from our online kids clubs through a portion of the sale of
memberships to various donors. Donors typically sponsor a school for $10,000
which entitles each child in the school to receive an annual online kids club
membership and entitles the school to receive a Reading Oasis. Receipt of
sponsorship donations are unpredictable and depend on a number of factors such
as our ability to successfully brand, market and implement the online kids clubs
as well as local and international business and economic conditions.
 
Our CEO owns approximately 48% of our outstanding share capital and his
interests may be different from yours.
As of December 31, 2014, our CEO, Mr. O'Dowd beneficially owned approximately
48% of our outstanding share capital. Consequently, Mr. O'Dowd has substantial
influence over our business, including election of directors, declaration of
dividends and decisions regarding whether or not to issue stock and for what
consideration, whether or not to sell all or substantially all of our assets and
for what consideration and other significant corporate actions. It is possible
that Mr. O'Dowd may act in a manner that advances his best interests but may not
be aligned with your interests or the best interests of the Company.
 
Risks Related to the Industry
 
We have and may in the future be adversely affected by union activity.
We retain the services of actors who are covered by collective bargaining
agreements with Screen Actors Guild - American Federation of Television and
Radio Artists ("SAG­ AFTRA") and we may also become signatories to certain
guilds such as Directors Guild of America and Writers Guild of America in order
to allow us to hire directors and talent for our productions. Collective
bargaining agreements are industry-wide agreements, and we lack practical
control over the negotiations and terms of these agreements. In addition, our
digital projects fall within SAG-AFTRA's definition of "new media", which is an
emerging category covered by its New Media and Interactive Media Agreements for
actors. As such, our ability to retain actors is subject to uncertainties that
arise from SAG-AFTRA's administration of this relatively new category of
collective bargaining agreements. Such uncertainties have resulted and may
continue to result in delays in production of our digital projects.
 
In addition, if negotiations to renew expiring collective bargaining agreements
are not successful or become unproductive, the union could take actions such as
strikes, work slowdowns or work stoppages. Strikes, work slowdowns or work
stoppages or the possibility of such actions could result in delays in
production of our digital projects. We could also incur higher costs from such
actions, new collective bargaining agreements or the renewal of collective
bargaining agreements on less favorable terms. Depending on their duration,
union activity or labor disputes could have an adverse effect on our results of
operations.
 
 
15

 
 
The popularity and commercial success of our digital productions are subject to
numerous factors, over which we may have limited or no control.
The popularity and commercial success of our digital productions depends on many
factors including, but not limited to, the key talent involved, the timing of
release, the promotion and marketing of the digital production, the quality and
acceptance of other competing programs released into the marketplace at or near
the same time, the availability of alternative forms of entertainment, general
economic conditions, the genre and specific subject matter of the digital
production, its critical acclaim and the breadth, timing and format of its
initial release. We cannot predict the impact of such factors on any digital
production, and many are factors that are beyond our control. As a result of
these factors and many others, our digital productions may not be as successful
as we anticipate, and as a result, our results of operations may suffer.
 
We may be unable to consistently create and distribute filmed entertainment that
meets the changing preferences of our consumers.
Changing consumer tastes affect our ability to predict which digital productions
will be popular with web audiences. As we invest in various digital projects,
stars and directors, it is highly likely that at least some of the digital
projects in which we invest will not appeal to our target audiences. If we are
unable to produce web content that appeals to our target audiences the costs of
such digital productions could exceed revenues generated and anticipated profits
may not be realized. Our failure to realize anticipated profits could have a
material adverse effect on our results of operations.
 
The creation of content for the entertainment industry is highly competitive and
we will be competing with companies with much greater resources than we have.
The business in which we engage is highly competitive. Our primary business
operations are subject to competition from companies which, in many instances,
have greater development, production, and distribution and capital resources
than us. We compete for the services of writers, producers, directors, actors
and other artists to produce our digital content. In addition, larger companies
have a broader and more diverse selection of scripts than we do, which
translates to a greater probability that they will be able to more closely fit
the demands and interests of advertisers than we can. Such competition for the
industry's talent and resources may have an effect on our ability to acquire and
produce product.
 
Others may assert intellectual property infringement claims or liability claims
for media content against us which may force us to incur substantial legal
expenses.
There is a possibility that others may claim that our productions and production
techniques misappropriate or infringe the intellectual property rights of third
parties with respect to their previously developed digital web series, stories,
characters, other entertainment or intellectual property . In addition, as a
distributor of media content, we may face potential liability for such claims as
defamation, invasion of privacy, negligence or other claims based on the nature
and content of the materials distributed. If successfully asserted, our
insurance may not be adequate to cover any of the foregoing claims. Irrespective
of the validity or the successful assertion of such claims, we could incur
significant costs and diversion of resources in defending against them, which
could have a material adverse effect on our operating results.
 
 
16

 
 
If we fail to protect our intellectual property and proprietary rights
adequately, our business could be adversely affected.
Our ability to compete depends, in part, upon successful protection of our
intellectual property. We attempt to protect proprietary and intellectual
property rights to our productions through available copyright and trademark
laws and distribution arrangements with companies for limited durations.
Unauthorized parties may attempt to copy aspects of our intellectual property or
to obtain and use property that we regard as proprietary. We cannot assure you
that our means of protecting our proprietary rights will be adequate. In
addition, the laws of some foreign countries do not protect our proprietary
rights to as great an extent as the laws of the United States. Intellectual
property protections may also be unavailable, limited or difficult to enforce in
some countries, which could make it easier for competitors to steal our
intellectual property. Our failure to protect adequately our intellectual
property and proprietary rights could adversely affect our business and results
of operations.
 
Our online activities are subject to a variety of laws and regulations relating
to privacy and child protection, which, if violated, could subject us to an
increased risk of litigation and regulatory actions.
In addition to our company websites and applications, we use third-party
applications, websites, and social media platforms to promote our projects and
engage consumers, as well as monitor and collect certain information about users
of our online forums. A variety of laws and regulations have been adopted in
recent years aimed at protecting children using the internet such as the
Children's Online Privacy and Protection Act of 1998 ("COPPA"). COPPA sets
forth, among other things, a number of restrictions on what website operators
can present to children under the age of 13 and what information can be
collected from them. There are also a variety of laws and regulations governing
individual privacy and the protection and use of information collected from such
individuals, particularly in relation to an individual's personally identifiable
information (e.g., credit card numbers). Many foreign countries have adopted
similar laws governing individual privacy, including safeguards which relate to
the interaction with children. If our online activities were to violate any
applicable current or future laws and regulations, we could be subject to
litigation and regulatory actions, including fines and other penalties.
 
Risks Related to our Common Stock
 
Future equity issuances could result in dilution of your investment and a
decline in our stock price.
We may need to raise additional capital in the near term, and may seek to do so
by conducting one or more private placements of equity securities, selling
additional securities in a registered public offering, or through a combination
of one or more of such financing alternatives. Such issuance of additional
securities would dilute the equity interests of our existing shareholders,
perhaps substantially, and may cause our stock price to decline.
 
 
17

 
 
As an issuer of ''penny stock," the protection provided by the federal
securities laws relating to forward-looking statements does not apply to us and
as a result we could be subject to legal action which may be costly.
Although federal securities laws provide a safe harbor for forward-looking
statements made by a public company that files reports under the federal
securities laws, this safe harbor is not available to issuers of penny stocks.
As a result, for as long as we are a penny stock, we will not have the benefit
of this safe harbor protection in the event of any legal action based upon a
claim that the material provided by us contained a material misstatement of fact
or was misleading in any material respect because of our failure to include any
statements necessary to make the statements not misleading.
 
Our common stock is quoted only on the OTC Bulletin Board, which has and may
continue to have an unfavorable impact on our stock price and liquidity.
Our common stock is quoted on the OTC Bulletin Board. The OTC Bulletin Board is
a significantly more limited market than the New York Stock Exchange or NASDAQ
system. Since January 1, 2015, we have recorded only 10 days of trading on our
common stock, resulting in an illiquid market available for existing and
potential shareholders to trade shares of our common stock. The quotation of our
shares on the OTC Bulletin Board may continue to result in an illiquid market
available for existing and potential stockholders to trade shares of our common
stock and depress the trading price of our common stock, and may have a
long-term adverse impact on our ability to raise capital in the future.
 
 
 
 
18
